                                            Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 1 of 31




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        DAVID KIPLING, et al.,                            Case No. 18-CV-02706-LHK
Northern District of California
 United States District Court




                                  13                      Plaintiffs,                         ORDER GRANTING DEFENDANTS’
                                                                                              MOTION TO DISMISS WITH
                                  14               v.                                         PREJUDICE
                                  15        FLEX LTD., et al.,                                Re: Dkt. No. 128
                                  16                      Defendants.

                                  17

                                  18             Lead Plaintiff National Elevator Industry Pension Fund (“Plaintiff” or “National

                                  19   Elevator”), individually and on behalf of all other persons similarly situated, alleges that

                                  20   Defendants Flex Ltd. (“Flex”), Michael M. McNamara, Christopher E. Collier, Michael C.

                                  21   Dennison, and Kevin Kessel (collectively, “Defendants”) violated federal securities laws. Before

                                  22   the Court is Defendants’ motion to dismiss the amended consolidated class action complaint. ECF

                                  23   No. 141 (“Mot.” or “motion to dismiss”). Having considered the parties’ briefing, the relevant law,

                                  24   and the record in this case, the Court GRANTS Defendants’ motion to dismiss with prejudice.

                                  25   //

                                  26   //

                                  27   //

                                  28                                                      1
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                            Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 2 of 31



                                       I.       BACKGROUND
                                   1
                                             A. Factual Background
                                   2
                                                1. The Parties
                                   3
                                                Plaintiff National Elevator is a multiemployer pension plan as defined in sections 3(2)(A)
                                   4
                                       and 3(37) of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.
                                   5
                                       §§ 1002(2)(A) and 1002(37). Am. Consolidated Class Action Compl. ¶ 35, ECF No. 140 (“AC” or
                                   6
                                       “Amended Complaint”). Plaintiff purchased Flex securities and was allegedly damaged by
                                   7
                                       Defendants’ misrepresentations and omissions. Id. Plaintiff seeks to represent a class “of all
                                   8
                                       persons and entities who, during the period from January 26, 2017 to October 25, 2018, inclusive
                                   9
                                       (the ‘Class Period’), purchased the publicly traded common stock of Flex Ltd.” Id. at 1.
                                  10
                                                Defendant Flex is incorporated in Singapore and maintains offices in San Jose, California.
                                  11
                                       Id. ¶ 36. Flex’s common stock trades on the NASDAQ Stock Market under the ticker symbol
                                  12
Northern District of California




                                       “FLEX.” Id. Defendant Michael M. McNamara (“McNamara”) served as the CEO of Flex and a
 United States District Court




                                  13
                                       member of its Board of Directors until December 31, 2018. Id. ¶ 37. Defendant Christopher E.
                                  14
                                       Collier (“Collier”) serves as the CFO of Flex. Id. ¶ 38.1 Defendant Kevin Kessel (“Kessel”) serves
                                  15
                                       as the Vice President of Investor Relations and Corporate Communications of Flex. Id. ¶ 39.
                                  16
                                       Defendant Michael C. Dennison (“Dennison”) served as the President of Flex’s Consumer
                                  17
                                       Technology Group (“CTG”). Id. ¶ 40. Defendant Dennison’s employment with Flex ended in
                                  18
                                       approximately July or August 2018. Id.
                                  19
                                                2. Flex’s Business
                                  20
                                                Plaintiff alleges Flex is a design, engineering, manufacturing, and supply chain firm,
                                  21
                                       though Plaintiff contends that Flex is and always was principally in the business of electronics
                                  22
                                       manufacturing services. Id. ¶¶ 48, 49. Plaintiff alleges that Flex is divided into four business
                                  23
                                       segments: Consumer Technologies Group (“CTG”), which includes consumer-related businesses
                                  24

                                  25
                                       1
                                  26    After Plaintiff filed the Amended Complaint, Defendant Collier resigned as CFO of Flex
                                       effective September 1, 2020. See Business Wire, Flex Announces Chief Financial Officer
                                  27
                                       Transition (Aug. 7, 2020), https://www.businesswire.com/news/home/20200807005463/en/.
                                  28                                                  2
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                         Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 3 of 31




                                   1   in connected living, wearables, gaming, augmented and virtual reality, fashion, and mobile

                                   2   devices; Communications & Enterprise Compute (“CEC”), which includes Flex’s telecom,

                                   3   networking, and server and storage business; Industrial & Emerging Industries (“IEI”), which

                                   4   includes Flex’s energy and metering, semiconductor tools and capital equipment, office solutions,

                                   5   household industrial and lifestyle, industrial automation and kiosks, and lighting businesses; and

                                   6   High Reliability Solutions (“HRS”), which includes Flex’s medical, automotive and defense and

                                   7   aerospace businesses. Id. ¶ 50.

                                   8          At some point in 2015, in an effort to expand its business beyond electronic manufacturing,

                                   9   Flex rebranded from “Flextronics International” to its current name, Flex. Id. ¶ 52. Flex also

                                  10   embraced a strategy that Flex dubbed “Sketch-to-Scale,” a term that Flex trademarked. Id. Under

                                  11   the Sketch-to-Scale strategy, Flex provides its own in-house design engineers to customers with a

                                  12   view towards helping take a product idea or concept (“sketch”) to a final manufactured product
Northern District of California
 United States District Court




                                  13   (“scale”). Id. ¶ 53. This process purportedly allows Flex to become involved in designing and

                                  14   incorporating product specifications that are tailored to Flex’s established manufacturing and

                                  15   supply chain operations which then allows Flex to manufacture and ship the product more

                                  16   efficiently (and ostensibly generate more profits for Flex and its customers). Id.

                                  17          3. The Nike Contract

                                  18          In October 2015, Flex announced that it had entered into a contract with Nike to

                                  19   manufacture shoes (the “Nike contract”). Id. ¶ 56. Plaintiff alleges that this effort was part of

                                  20   Nike’s larger push to create regional manufacturing centers in order to permit Nike to more rapidly

                                  21   move from shoe design to sale. Id. Nike also sought to lower required inventory levels and reduce

                                  22   the amount of scrap produced by the manufacturing process. Id.

                                  23          Flex agreed to craft a state-of-the-art, custom-built factory in Guadalajara, Mexico that

                                  24   would more efficiently automate the production cycle for Nike shoes. Id. ¶ 57. In the meantime,

                                  25   before the new factory was built, Flex used existing electronics manufacturing facilities in

                                  26   Guadalajara to produce Nike shoes. Id. The CTG segment of Flex was tasked with managing the

                                  27   Nike contract.

                                  28                                                      3
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                           Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 4 of 31




                                   1          Plaintiff alleges that on January 26, 2017, the first day of the Class Period, Defendant

                                   2   McNamara informed investors that Flex “expect[ed] to see revenue grow pretty linearly over the

                                   3   next year.” Id. ¶ 66. Plaintiff also alleges that Defendants repeatedly informed investors that the

                                   4   Nike contract would cross into profitability (or “break-even”) by the close of fiscal year 2018, i.e.

                                   5   March 2018.2 Id.

                                   6          However, Plaintiff contends that the Nike contract was in fact in disarray “due to a myriad

                                   7   of manufacturing issues that were materially impacting Flex’s ability to manufacture enough shoes

                                   8   to come close to being on a trajectory to breakeven.” Id. ¶ 70. Plaintiff relies on seven confidential

                                   9   witnesses (“CWs”), each of whom is alleged to have been an employee of Flex, to outline these

                                  10   manufacturing issues.

                                  11          According to the CWs, Flex was unable to meet “production targets” contemplated by the

                                  12   Nike contract because, among other things: (1) the shoes that Flex manufactured had a higher
Northern District of California
 United States District Court




                                  13   return rate than projected, id. ¶ 75; (2) Flex did not have sufficient raw materials, id. ¶ 87; (3) Flex

                                  14   was forced to scrap product that did not meet Nike’s standards, id. ¶¶ 74, 82, 85; and (4) Flex

                                  15   employees were trained in electronics, not shoe manufacturing, id. ¶ 88.

                                  16          As to the first point, CW3 stated that colleagues “in engineering and other departments”

                                  17   told her that “Nike had planned to accept 5% returns but in reality Flex was generating 15–20%

                                  18   returns.” Id. ¶ 75. CW3 herself did not see this missed forecast. Nor does CW3 specify when she

                                  19   heard about the missed forecast from colleagues. Rather, CW3 left Flex a year before the class

                                  20   period ended. See id. ¶ 43 (stating that CW3 ended her position in October 2017).

                                  21          As to the second point, CW1 indicated that Flex faced “operational problems with

                                  22   suppliers of raw materials who were located in Asia.” Id. ¶ 87. According to CW1, “due to the lead

                                  23   time, travel time and additional time for other issues that could arise, Flex lost flexibility when

                                  24   raw material orders were canceled or changed.” Id.

                                  25

                                  26
                                       2For financial reporting purposes, Flex uses a fiscal year that ends on March 31 of the relevant
                                  27
                                       calendar year. AC ¶ 51.
                                  28                                                     4
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                         Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 5 of 31




                                   1          As to the third point, CW5 explained that Nike classified shoes produced by Flex as

                                   2   belonging to “A” class, “B” class, or “C” class. Id. ¶ 83. CW5 asserted that pursuant to the

                                   3   contract with Flex, Nike purchased “A” shoes as well as “a small percentage of B shoes to be sold

                                   4   at outlet stores.” Id. CW5 claimed that pursuant to the Nike contract, Flex was expected to

                                   5   manufacture 60,000 shoes a day, “most of them being ‘A’ quality and a few of ‘B’ quality, which

                                   6   Nike would buy for sale in discount outlets.” Id. ¶ 84. However, Flex “never produced more than

                                   7   20,000 Class A sneakers per day.” Id. Flex was required to “‘eat’ all of the scrap (i.e., ‘C’ quality

                                   8   sneakers and excess ‘B’ quality sneakers not bought by Nike).” Id.

                                   9          As to the fourth point, CW1 indicated that “the people initially hired to work on the Nike

                                  10   project in Guadalajara did not have the right skills or abilities.” Id. ¶ 88. CW1 opined that “this

                                  11   impacted Flex’s ability to operate the Guadalajara factory at full capacity or meet projections.” Id.

                                  12   CW3 specifically alleged that middle management was unqualified. Id. CW7 “heard from her
Northern District of California
 United States District Court




                                  13   colleagues” allegations similar to CW1’s allegations. Id. ¶ 89.

                                  14          In July 2017, Defendants “partially disclosed the existence of some manufacturing issues.”

                                  15   Id. ¶ 88. Despite these issues, Defendants repeatedly predicted that the Nike contract would cross

                                  16   into profitability by the end of March 2018. Id. ¶¶ 96, 103. Defendants asserted that preparation of

                                  17   the new Guadalajara factory was responsible for increased investment costs, but Defendants also

                                  18   indicated that the transition of operations into that new factory would permit the Nike contract to

                                  19   meet the March 2018 target for profitability. Id. ¶¶ 92, 93.

                                  20          On October 26, 2017, Defendant McNamara announced that the transition of operations

                                  21   related to the Nike contract into the new Guadalajara factory was “substantially complete.” Id.

                                  22   ¶ 95. For the next few months, into January 2018, Defendants continued to maintain that the end

                                  23   of March 2018 represented the “target” for profitability of the Nike contract. Id. ¶ 100. However,

                                  24   according to Plaintiff, “the very same manufacturing issues that plagued the Nike contract from

                                  25   the start of the Nike contract continued to prevent Flex from hitting the production targets required

                                  26   to remain on the trajectory to breakeven.” Id. ¶ 105.

                                  27          On April 26, 2018, Defendant McNamara announced that the Nike contract had not in fact

                                  28                                                      5
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                            Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 6 of 31




                                   1   reached profitability by the end of March 2018. Id. ¶ 109. However, Defendant McNamara

                                   2   indicated that the Nike contract would become profitable in the “near future,” and set the updated

                                   3   break-even timeframe at some point in the second half of the 2019 fiscal year. Id. Defendant

                                   4   McNamara indicated that new “design content” from Nike had been needed to achieve

                                   5   profitability, but that “the purported design content problem was resolved.” Id. ¶ 114.

                                   6           Shortly afterward, in August 2018, Defendant Dennison, the President of Flex’s CTG

                                   7   segment, was hired by another company and ceased employment at Flex. Id. ¶ 119.

                                   8           On October 25, 2018, Flex announced the winding down of operations related to the Nike

                                   9   contract effective December 31, 2018, because “[i]n recent weeks, [] it became clear that the

                                  10   Company [i.e., Flex] would be unable to reach a commercially viable solution” as to the Nike

                                  11   contract. Id. ¶ 121. On that same day, Flex also announced the retirement of Defendant

                                  12   McNamara. Id. ¶ 122. Plaintiff alleges that this news caused Flex’s stock price to drop 35% in one
Northern District of California
 United States District Court




                                  13   day. Id. ¶ 123.

                                  14           4. The False or Misleading Statements

                                  15           Plaintiff alleges that, between January 26, 2017 and July 26, 2018, Defendants made 14

                                  16   false or misleading statements. The Court reproduces in the table below the specific statements

                                  17   that Plaintiff alleges to be false or misleading (“Statements”). See App’x A, ECF No. 140-1

                                  18   (Plaintiff’s table of Statements). The column “Former No.” shows a Statement’s previous

                                  19   identification number, as analyzed in the Court’s Order granting Defendants’ prior motion to

                                  20   dismiss. The column “Current No.” shows a Statement’s current identification number as alleged

                                  21   in the Amended Complaint.3

                                  22   //

                                  23   //

                                  24

                                  25   3The statements highlighted in bold and italics represent the statements that Plaintiff alleges were
                                  26   knowingly and materially false and misleading and/or failed to disclose material information of
                                       which Defendants were aware or were reckless in not knowing. ECF No. 140-1 (“App’x A”) at 1
                                  27
                                       n.1.
                                  28                                                    6
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 7 of 31




                                       Current Former  Speaker(s) /            Allegedly False and Misleading Statement(s) or
                                   1
                                        No.      No.  Date / Medium                              Omissions
                                   2
                                           1       5         Collier /     When asked if he could confirm that the Company
                                   3                       February 15,    would crossover from investment to “profitability in the
                                                              2017 /       March calendar ‘18 quarter,” Defendant Collier replied:
                                   4
                                                          Goldman Sachs    “Yes, correct. . . . [W]e anticipate and see profitability
                                   5                       Conference      being achieved in Q4 next year and then sustaining
                                                                           that going forward.” And while acknowledging that
                                   6
                                                                           there would be an incremental level of cost associated
                                   7                                       with the Nike ramp, he reiterated that Flex has “a clear
                                                                           line of sight and conviction around hitting profitability
                                   8
                                                                           and sustaining profitability from that point forward
                                   9                                       . . . .”
                                           2       6       McNamara /      Defendant McNamara boasted to investors that Flex
                                  10
                                                          April 27, 2017 / was “accelerating our investments in Nike on the back
                                  11                       Earnings Call of early automation successes, a strong customer
                                                                           collaboration and broad-based opportunities.”
                                  12
                                           3       7       McNamara /      “We’re starting to get early successes around some of
Northern District of California
 United States District Court




                                  13                      April 27, 2017 / the design engagements that we’re having [with Nike]
                                                           Earnings Call about reinventing how design actually occurs, some of
                                  14
                                                                           the new technologies of the shoes, and even into the
                                  15                                       automation projects that we’re seeing.”
                                           4       8       Collier / April Defendant Collier reiterated that Flex was on track with
                                  16
                                                             27, 2017 /    the ramp of the Nike project, noting that they were
                                  17                       Earnings Call “completely aligned with the production curve . . . .”
                                           5      9 (in   Dennison / May In discussing the status of the project: “[W]e’ve got real
                                  18
                                                  part)      10, 2017 /    commits. We have to drive significant volume, which
                                  19                       Investor Day    we’re doing today. This has been a great solution for us,
                                                                           a great story for us. It continues to be a great story for
                                  20
                                                                           us. We’re going to continue to focus on this. We are
                                  21                                       committed to our numbers this year. So we’re going to
                                                                           be at meaningful revenue in FY ‘18, and we will be at
                                  22
                                                                           breakeven or better by the end of the year as we’ve said
                                  23                                       before.”
                                           6       12         Collier /    When asked to confirm that the end of fiscal year 2018
                                  24
                                                           September 6,    is the “time line . . . for turning past loss-making to
                                  25                        2017 / Citi    breakeven, profitable exiting at that quarter,” Defendant
                                                            Conference     Collier responded “[e]xactly.” He went on to state that:
                                  26
                                                                           “We’re moving into a customized, tailor-built facility in
                                  27                                       our Q3 that’s specifically designed to optimize around

                                  28                                                7
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 8 of 31




                                                                            the manufacturing requirements for our partner, and we
                                   1
                                                                            anticipate, as we exit this year, being at a breakeven,
                                   2                                        which allows us to see some real good accretion into
                                                                            EPS into fiscal ‘19 and beyond.”
                                   3
                                           7       13        Kessel /       When asked “how confident we remain with the goals
                                   4                       November 7,      for March breakeven,” Defendant Kessel responded,
                                                           2017 / RBC       “[a]dmittedly, we did have some struggles initially in
                                   5
                                                           Conference       terms of Q1, in terms of the initial stages of ramping up
                                   6                                        and dealing with multiple styles of shoes before we’ve
                                                                            actually put in place the factory that we’ve talked about
                                   7
                                                                            that is now as of end of [] October online. But in terms
                                   8                                        of the general trajectory, I think we still remain very
                                                                            confident about the fact that we’re going to be
                                   9
                                                                            improving both performance and scaling as time goes
                                  10                                        on here . . . . [W]e still look at what we said back in
                                                                            May has been very much intact.”
                                  11
                                           8       14        Kessel /       In response to a question from an analyst about the
                                  12                      November 14,      status of the Nike project, Defendant Kessel stated: “So,
Northern District of California
 United States District Court




                                                           2017 / UBS       we had our Investor and Analyst Day back in May and
                                  13
                                                           Conference       we presented a timeline back then that kind of talks
                                  14                                        about how we see Nike over the next two years to three
                                                                            years evolving for us. And I think at this stage, it
                                  15
                                                                            remains very much intact.”
                                  16       9     15 (in     Collier /       When asked by an analyst whether the move into the
                                                 part)     December 4,      new Guadalajara factory was directly associated with
                                  17
                                                             2017 /         Flex’s trajectory to breaking even on the Nike project,
                                  18                        Raymond         Defendant Collier stated: “We’re well on our way, we’re
                                                             James          30 days plus into the new operation. We see multiple
                                  19                       Conference       signs of the accelerated scaling effects. We’ve been
                                  20                                        able to work with our partner to identify the right
                                                                            product set to be able to be manufactured inside that
                                  21                                        operation. We’ve been deploying further lean
                                  22                                        manufacturing principles and you’re going to see a
                                                                            natural progression up as we scale that further with the
                                  23                                        target of exiting this year at breakeven.”
                                  24      10     16 (in    McNamara /       Defendant McNamara spoke about the impact that
                                                 part)      January 25,     moving into the Guadalajara factory was having, and
                                  25                      2018 / Earnings   how it was driving the breakeven trajectory that was just
                                  26                           Call         a few months away now: “This move improved
                                                                            efficiency and helped reduce operating losses in line
                                  27                                        with expectations. Our objectives of moving this project
                                  28                                                 8
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 9 of 31




                                                                          towards the breakeven level exiting our Q4 remains
                                   1
                                                                          unchanged.”
                                   2      11       18       Kessel /      In response to a question from a Goldman analyst
                                                          February 14,    regarding the March 2018 breakeven date, Defendant
                                   3
                                                             2018 /       Kessel reiterated that Flex would breakeven on the Nike
                                   4                     Goldman Sachs    project in just a few weeks:
                                                          Conference
                                   5
                                                                          “Yes, Yes. So we haven’t made any changes to our view
                                   6                                      on Nike, and really the most important thing for us is
                                                                          getting that business to breakeven. That’s been
                                   7
                                                                          something we’ve been discussing at length this entire
                                   8                                      fiscal year. Q1, for us, was kind of the peak period of
                                                                          investment, if you will, the biggest period of absorbing
                                   9
                                                                          losses. Every quarter since then we’ve seen
                                  10                                      improvement in terms of revenue and loss shrinking.
                                                                          We, obviously, just finished Q3, where again we saw a
                                  11
                                                                          further reduction in loss, further increase in revenue,
                                  12                                      and Q4 is where we’re focusing on breaking even as
Northern District of California
 United States District Court




                                                                          we exit the year.”
                                  13
                                          12       19     McNamara /      Rather than admit to investors that the Nike project had
                                  14                     April 26, 2018 / failed to hit breakeven because it was not on track to
                                                          Earnings Call profitability, Defendant McNamara attributed the failure
                                  15
                                                                          to breakeven solely on the previous lack of design
                                  16                                      content:

                                  17                                      “The key to Nike is to have design content – shoe
                                  18                                      content that’s designed to run on a highly automated
                                                                          line. The highly automated line that’s turned on, the
                                  19                                      content has been developed, and it just needs to ramp.
                                  20                                      So this is the key thing we need. We don’t need any
                                                                          more optimizations of a factory. We have good factory
                                  21                                      flow. We just need the right content to run. . . . [Y]ou
                                  22                                      have to have design content. That design content has to
                                                                          run on fully automated lines. We turned those fully
                                  23                                      automated lines on. They’re running really well. We’ll
                                  24                                      ramp up those fully automated lines over the course of
                                                                          the year and get to volume. And this is what we need to
                                  25                                      get to profitability: the right shoe with the right
                                  26                                      automation system. . . .”

                                  27

                                  28                                              9
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 10 of 31




                                           13          20        McNamara /     Defendant McNamara portrayed the issue as a past, not
                                   1
                                                               April 26, 2018 / current problem. He reassured investors that because
                                   2                            Earnings Call Nike had now provided design content, Flex was on
                                                                                track to achieve profitability going forward: “Most
                                   3
                                                                                importantly, Nike has released a full set of products
                                   4                                            designed for our automation system, which is now
                                                                                beginning to ramp in mass production.”
                                   5
                                           14          22       Kessel / May    In response to a question regarding the profitability of
                                   6                            16, 2018 / J.P. the Nike project, Defendant Kessel told investors that
                                                                   Morgan       “[t]he overall opportunity remains unchanged for Flex
                                   7
                                                                 Conference     meaning that over time this should be and can be
                                   8                                            easily a $1 billion[-]plus opportunity. . . . As we go into
                                                                                this fiscal year, it will improve dramatically, so we
                                   9
                                                                                talked about significant year-over-year growth, again,
                                  10                                            getting into profitability at some point in the second
                                                                                half of the year.”
                                  11
                                          B. Procedural History
                                  12
Northern District of California
 United States District Court




                                                On May 8, 2018, a group of Flex shareholders filed suit against Defendants Flex, Collier,
                                  13
                                       and McNamara. ECF No. 1. On October 1, 2018, the Court then appointed Plaintiff Bristol County
                                  14
                                       Retirement System (“Bristol”) as lead plaintiff in the instant case. ECF No. 37. On November 8,
                                  15
                                       2018, Bristol filed an amended complaint that substantially altered the class allegations against
                                  16
                                       Flex. ECF No. 42. Given the altered allegations, the Court vacated the appointment of lead
                                  17
                                       plaintiff in order to re-open the appointment process. ECF No. 74. On September 26, 2019, the
                                  18
                                       Court then appointed Plaintiff National Elevator (“Plaintiff”) as lead plaintiff. ECF No. 111.
                                  19
                                       Plaintiff filed a consolidated class action complaint on November 8, 2019. ECF No. 125.
                                  20
                                                On December 4, 2019, Defendants moved to dismiss the consolidated class action
                                  21
                                       complaint, which alleged violations of (1) § 10(b) of the Exchange Act and Rule 10b-5 against all
                                  22
                                       Defendants; (2) violation of § 20(a) of the Exchange Act against Defendants McNamara, Collier,
                                  23
                                       Dennison, and Kessel. ECF No. 128. The Court granted the motion to dismiss without prejudice
                                  24
                                       on May 29, 2020. ECF No. 137 (“prior Order” or “Order”). As relevant here, the Court’s prior
                                  25
                                       Order reached three key holdings. First, the Court held that Statement 5 is nonactionable corporate
                                  26
                                       puffery. See Order at 22.
                                  27

                                  28                                                    10
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 11 of 31




                                   1           Second, the Court held that the CWs’ statements were not indicative of the falsity of

                                   2   Defendants’ Statements 1, 5–11, and 14. Specifically, the Court held that CW1, CW2, and CW5

                                   3   plausibly described only operational difficulties, not missed profitability projections. See Order at

                                   4   29–30 (CW1), 30 (CW2), 30–32 (CW5 and other grounds for CWs’ insufficiency). As for the

                                   5   other CWs, the Court did not consider their statements because those CWs were unreliable under

                                   6   the two-part test set forth in Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 995 (9th Cir.

                                   7   2009). See Order at 25 (CW6), 25–27 (CW3 and CW4).

                                   8           Third, the Court held that Plaintiff failed to plead particularized facts that Statements 2–4,

                                   9   12, and 13 were false. See Order 32–34. Specifically, as to Statements 2 through 4, Plaintiff again

                                  10   failed to plead more than the “mere existence of operational problems.” Order at 33. As to

                                  11   Statement 12—Defendant McNamara’s statement that Nike design content was “the key thing”

                                  12   Flex needed for profitability—the Statement was not false because it was “plainly distinct from
Northern District of California
 United States District Court




                                  13   saying that new design content was the only thing Flex needed to achieve profitability.” Order at

                                  14   34. As for Statement 13, the complaint actually supported the veracity of the statement that Nike

                                  15   products were “beginning to ramp in mass production.” Id.

                                  16           The Court thus dismissed the consolidated class action complaint. However, the Court

                                  17   granted leave to amend on two conditions. First and most relevant here, “[u]pon amendment,

                                  18   Plaintiff must provide more details and clearly tie the operational difficulties that the CWs discuss

                                  19   to the profitability of the Nike contract.” Id. at 35. Specifically, “profitability projections also

                                  20   necessarily depended on the price that Nike paid Flex for shoes across the relevant period, which

                                  21   may have varied as Flex expanded production lines and produced new Nike designs, as well as the

                                  22   costs Flex bore for shoe production, which may have also varied as Flex changed facilities and

                                  23   increased scale.” Id. at 31. Second, Plaintiff had to adequately plead scienter. See Order at 36–37.

                                  24           On June 29, 2020, Plaintiff filed the operative complaint—the fourth in this case. Am.

                                  25   Consolidated Class Action Compl., ECF No. 140 (“AC” or “Amended Complaint”). On July 27,

                                  26   2020, Defendants filed the instant motion to dismiss the AC, ECF No. 141 (“Mot.”). On August

                                  27   17, 2020, Plaintiff filed its opposition to the motion to dismiss. ECF No. 148 (“Opp’n”). On

                                  28                                                      11
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 12 of 31




                                   1   September 2, 2020, Defendants filed their reply supporting the motion to dismiss. ECF No. 149

                                   2   (“Reply”).

                                   3       C. Request for Judicial Notice or Incorporation by Reference

                                   4          As an initial matter, Defendants offer 12 exhibits that Defendants argue are subject to the

                                   5   Court’s consideration under the doctrines of judicial notice and incorporation by reference.

                                   6   Request for Judicial Notice, ECF No. 143 (“RJN”). Plaintiff only opposes Defendants’ request to

                                   7   the extent “Defendants offer Exhibits 1–12 for the truth of the matter asserted therein.” Opp’n at 6

                                   8   n.3.

                                   9          The Ninth Circuit has provided guidance on the applicability of the doctrines of judicial

                                  10   notice and incorporation by reference in securities cases at the motion to dismiss stage. In Khoja v.

                                  11   Orexigen Therapeutics, 899 F.3d 988 (9th Cir. 2018), the Ninth Circuit “note[d] a concerning

                                  12   pattern in securities cases like this one: exploiting [judicial notice and incorporation by reference]
Northern District of California
 United States District Court




                                  13   improperly to defeat what would otherwise constitute adequately stated claims at the pleading

                                  14   stage.” Id. at 998. The Ninth Circuit explained that “Defendants face an alluring temptation to pile

                                  15   on numerous documents to their motions to dismiss to undermine the complaint, and hopefully

                                  16   dismiss the case at an early stage.” Id. However, the risk of improper premature dismissal “is

                                  17   especially significant in SEC fraud matters, where there is already a heightened pleading standard,

                                  18   and the defendants possess materials to which the plaintiffs do not yet have access.” Id.

                                  19          Defendants request that the Court take judicial notice or apply the doctrine of incorporation

                                  20   by reference to two categories of documents: (1) transcripts from earnings calls, investor and

                                  21   analyst conferences, and related presentations; and (2) SEC filings such as Forms 10-K, 10-Q, and

                                  22   8-K. The exhibits comprise public financial statements and transcripts of public earnings calls. See

                                  23   Nicole M. Ryan Decl., ECF No. 142 (attaching exhibits). Defendants offer these documents “for

                                  24   the purpose of demonstrating what Flex and/or its employees said to the market,” and “for the

                                  25   purpose of providing the Court with the full unabridged statements cited by Plaintiff and

                                  26   accompanying context regarding these statements.” RJN at 2–12.

                                  27          All of the foregoing documents are public documents “the accuracy of which is not

                                  28                                                     12
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 13 of 31




                                   1   reasonably subject to dispute.” Wochos v. Tesla, Inc., No. 17-CV-05828-CRB, 2018 WL 4076437,

                                   2   at *1 (N.D. Cal. Aug. 27, 2018); see Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2 (9th Cir.

                                   3   2006) (noting that SEC filings are subject to judicial notice); Waterford Twp. Police v. Mattel, Inc.,

                                   4   321 F. Supp. 3d 1133, 1143 (C.D. Cal. 2018) (granting judicial notice as to presentation that was

                                   5   “publicly available to reasonable investors at the time the defendant made the allegedly false

                                   6   statements” (internal quotation marks omitted)). Accordingly, the Court GRANTS Defendants’

                                   7   request for judicial notice. “The Court considers [these documents] in evaluating the motion to

                                   8   dismiss for the sole purpose of determining what representations [Defendants] made to the market.

                                   9   The Court is not taking notice of the truth of any of the facts asserted.” Wochos, 2018 WL

                                  10   4076437, at *2 (emphasis in original).

                                  11   II.     LEGAL STANDARD

                                  12           A. Motion to Dismiss
Northern District of California
 United States District Court




                                  13           Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  14   action for failure to state a claim upon which relief may be granted. Because Plaintiff brought the

                                  15   instant claims in a federal securities fraud action, Plaintiff is not subject to the notice pleading

                                  16   standards under Federal Rule of Civil Procedure 8(a)(2), which require litigants to provide “a short

                                  17   and plain statement of the claim showing that the pleader is entitled to relief.” Instead, Plaintiff

                                  18   must “meet the higher, [more] exacting pleading standards of Federal Rule of Civil Procedure 9(b)

                                  19   and the Private Securities Litigation Reform Act (PSLRA).” Or. Pub. Emp. Ret. Fund v. Apollo

                                  20   Group Inc., 774 F.3d 598, 603–04 (9th Cir. 2014).

                                  21           Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake, a party must

                                  22   state with particularity the circumstances constituting fraud or mistake.” Plaintiffs must include

                                  23   “an account of the time, place, and specific content of the false representations” at issue. Swartz v.

                                  24   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal quotation marks omitted). Rule 9(b)’s

                                  25   particularity requirement “applies to all elements of a securities fraud action.” Apollo Group, 774

                                  26   F.3d at 605. The “PSLRA imposes additional specific pleading requirements, including requiring

                                  27   plaintiffs to state with particularity both the facts constituting the alleged violation and the facts

                                  28                                                      13
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 14 of 31




                                   1   evidencing scienter.” In re Rigel Pharmaceuticals, Inc. Sec. Litig., 697 F.3d 869, 877 (9th Cir.

                                   2   2012). In order to properly allege falsity, “a securities fraud complaint must . . . specify each

                                   3   statement alleged to have been misleading, [and] the reason or reasons why the statement is

                                   4   misleading.” Id. (internal quotation marks and alteration omitted). In addition, in order to

                                   5   “adequately plead scienter under the PSLRA, the complaint must state with particularity facts

                                   6   giving rise to a strong inference that the defendant acted with the required state of mind.” Id.

                                   7   (internal quotation marks omitted).

                                   8          For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations

                                   9   in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  10   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  11   Nonetheless, the Court is not required to “‘assume the truth of legal conclusions merely because

                                  12   they are cast in the form of factual allegations.’” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir.
Northern District of California
 United States District Court




                                  13   2011) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere “conclusory

                                  14   allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss.”

                                  15   Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). Furthermore, “‘a plaintiff may plead

                                  16   [him]self out of court’” if he “plead[s] facts which establish that he cannot prevail on his . . .

                                  17   claim.” Weisbuch v. Cty. of L.A., 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quoting Warzon v. Drew,

                                  18   60 F.3d 1234, 1239 (7th Cir. 1995)).

                                  19          B. Leave to Amend
                                  20          Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                  21   granted when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate

                                  22   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

                                  23   1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted). Generally,

                                  24   leave to amend shall be denied only if allowing amendment would unduly prejudice the opposing

                                  25   party, cause undue delay, or be futile, or if the moving party has acted in bad faith. Leadsinger, Inc.

                                  26   v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  27

                                  28                                                      14
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 15 of 31



                                       III.   DISCUSSION
                                   1
                                              Plaintiff alleges two causes of action: (1) violation of § 10(b) of the Exchange Act and
                                   2
                                       Rule 10b-5 against all Defendants; and (2) violation of § 20(a) of the Exchange Act against
                                   3
                                       Defendants McNamara, Collier, Dennison, and Kessel. AC ¶¶ 260–70. The Court addresses each
                                   4
                                       cause of action in turn.
                                   5
                                              A. Plaintiff fails to adequately allege that Defendants violated Section 10(b) of the
                                   6             Exchange Act and Rule 10b-5.
                                   7          “To plead a claim under section 10(b) and Rule 10b-5, Plaintiff must allege: (1) a material
                                   8   misrepresentation or omission; (2) scienter; (3) a connection between the misrepresentation or
                                   9   omission and the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) loss
                                  10   causation.” Apollo Group, 774 F.3d at 603.
                                  11          Here, Defendants argue that Plaintiff fails to plead a material misrepresentation or scienter.
                                  12   Specifically, Defendants argue that (1) many Statements are nonactionable statements of corporate
Northern District of California
 United States District Court




                                  13   puffery, see Mot. at 8–9; (2) all Statements are not demonstrably false under the PSLRA’s
                                  14   heightened pleading standard and reliability requirements for confidential witnesses, see id. at 9–
                                  15   16; (3) many Statements are protected by the PSLRA’s safe harbor, see id. at 7–8; and (4) Plaintiff
                                  16   fails to plead a strong inference of Defendants’ deliberate recklessness (as is required for non-
                                  17   forward-looking statements) or actual knowledge of falsity (as is required for forward-looking
                                  18   statements), see id. at 18–23. Because Defendants’ first two arguments require dismissing the
                                  19   Amended Complaint, the Court need not address Defendants’ other arguments. The Court
                                  20   addresses Defendants’ first two arguments in turn.
                                  21          1. As the Court previously held, Statement 5 is nonactionable corporate puffery.
                                  22          Defendants argue that eight Statements—Statements 2–5, 9, 10, 12, and 13—are
                                  23   nonactionable corporate puffery. In particular, Defendants note that the Court already held that
                                  24   Statement 5 was nonactionable puffery. See Mot. at 8 (citing Order at 22–23). As for the other
                                  25   seven Statements, Defendants assert that the Court’s prior order did not reach those Statements. Id.
                                  26   at n.5. Plaintiff responds that “[t]he Court already assessed [S]tatements 2, 3, 4, 7, 9, 10, 12, and
                                  27   13 and found them actionable.” Opp’n at 7. As to Statement 5, Plaintiff does not dispute that the
                                  28                                                     15
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 16 of 31




                                   1   Court held Statement 5 to be nonactionable puffery. Plaintiff instead insists that holding was

                                   2   wrong. See Opp’n at 7–8.

                                   3          Both parties misapply the Court’s prior Order. Defendants are incorrect that the Court’s

                                   4   prior Order did not reach Statements 2, 3, 4, 7, 9, 10, 12, and 13. The Court considered

                                   5   Defendants’ argument that thirteen Statements were “nonactionable puffery.” Order at 20 (quoting

                                   6   Defendant’s prior motion to dismiss at 10 n.7). The Court then held that four Statements—

                                   7   including Statement 5 (previously numbered statement 9)—“are nonactionable statements of

                                   8   corporate optimism.” Order at 22. The Court thus implicitly rejected Defendants’ argument that

                                   9   the nine other Statements were nonactionable puffery too.

                                  10          Plaintiff misapplies the prior Order in two ways. First, Plaintiff is incorrect to ask the Court

                                  11   to reconsider its ruling on Statement 5. The law of the case bars reconsideration. “Under the law of

                                  12   the case doctrine, a court will generally refuse to reconsider an issue that has already been decided
Northern District of California
 United States District Court




                                  13   by the same court . . . in the same case.” Gonzalez v. Arizona, 677 F.3d 383, 389 n.4 (9th Cir.

                                  14   2012) (en banc). Thus, nonactionable puffery “cannot be amended around . . . [and] should not be

                                  15   part of any amended complaint.” In re Pivotal Sec. Litig., 2020 WL 4193384, at *19 (N.D. Cal.

                                  16   July 21, 2020).

                                  17          Second, Statement 5 was and still is nonactionable puffery. Statement 5 was made by

                                  18   Defendant Dennison at Flex’s May 10, 2017 Investor Day. Specifically, Defendant Dennison said

                                  19   in prepared remarks on the Nike contract that “[w]e have to drive significant volume, which we’re

                                  20   doing today. This has been a great solution for us, a great story for us.” App’x A at 1 (Plaintiff’s

                                  21   original emphasis on allegedly false statements). This Statement is non-actionable because

                                  22   “[w]hen valuing corporations, . . . investors do not rely on vague statements of optimism like

                                  23   ‘good,’ ‘well-regarded,’ or other feel good monikers.” Order at 21 (quoting In re Cutera, 610 F.3d

                                  24   at 1111). A “great story” of “driv[ing] significant volume” is a paradigmatically vague statement of

                                  25   optimism. See also, e.g., In re Fusion-io, Inc. Sec. Litig., 2015 WL 661869, at *15 (N.D. Cal. Feb.

                                  26   12, 2015) (“[G]eneralized statements of corporate optimism are not actionable even where those

                                  27   statements concern a company’s relationships with important customers.”).

                                  28                                                     16
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 17 of 31




                                   1          Accordingly, Statement 5 is nonactionable puffery, while Statements 2–4, 9, 10, 12, and 13

                                   2   are not. Thus, the Court GRANTS Defendants’ motion to dismiss to the extent Plaintiff’s claim

                                   3   under section 10(b) and Rule 10b-5 challenges Statement 5. The Court now proceeds to consider

                                   4   Defendants’ arguments concerning falsity.

                                   5          2. Plaintiff fails to adequately plead the falsity of any Statement.

                                   6          To assert a claim under the PSLRA, the plaintiff must plead with particularity, inter alia,

                                   7   the element of falsity. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009).

                                   8   “The PSLRA has exacting requirements for pleading ‘falsity.’” Metzler Inv. GMBH v. Corinthian

                                   9   Colleges, Inc., 540 F.3d 1049, 1070 (9th Cir. 2008). To satisfy these “exacting requirements,” a

                                  10   plaintiff must plead “specific facts indicating why” the statements at issue were false. Id.; Ronconi

                                  11   v. Larkin, 253 F.3d 423, 434 (9th Cir. 2001) (“Plaintiffs’ complaint was required to allege specific

                                  12   facts that show” how statements were false); see also In re Stratosphere Corp. Sec. Litig., 1997
Northern District of California
 United States District Court




                                  13   WL 581032, at *13 (D. Nev. May 20, 1997) (to plead falsity, plaintiff must provide “evidentiary

                                  14   facts contemporary to the alleged false or misleading statements from which this court can make

                                  15   inferences permissible under Rule 9(b)”). Moreover, to be actionable, a statement must be false “at

                                  16   [the] time by the people who made them.” Ronconi, 253 F.3d at 430. “The fact that [a] prediction

                                  17   proves to be wrong in hindsight does not render the statement untrue when made.” In re VeriFone

                                  18   Sec. Litig., 11 F.3d 865, 871 (9th Cir. 1993).

                                  19          Defendants argue that Plaintiff fails to adequately plead falsity on two grounds. First—as

                                  20   to Statements 1, 6–8, 11, and 14—Defendants argue that Plaintiff’s confidential witnesses fail the

                                  21   two-part test set forth in Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 995 (9th Cir.

                                  22   2009). See Mot. at 10–16. Second—as for the other Statements 2–5, 9, 10, 12, and 13—

                                  23   Defendants argue that Plaintiff’s allegations fail to plead particularized facts that would prove

                                  24   falsity. See id. at 16–18. The Court addresses these arguments in turn.

                                  25                  a. Plaintiff fails to adequately plead that the Profitability Statements
                                                         (Statements 1, 6–8, 11, and 14) are false.
                                  26
                                              Plaintiff’s allegations that the challenged statements are false depend on information
                                  27

                                  28                                                    17
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 18 of 31




                                   1   provided by seven confidential witnesses (“CWs”). Specifically, Plaintiff claims that “[a]ccording

                                   2   to [seven] former Company employees, . . . Flex was consistently missing the production targets

                                   3   that were required to breakeven.” E.g., AC ¶ 130.

                                   4              “[A] complaint relying on statements from confidential witnesses must pass two hurdles to

                                   5   satisfy the PSLRA pleading requirements.” Zucco, 552 F.3d at 995. “First, the confidential

                                   6   witnesses . . . must be described with sufficient particularity to establish their reliability and

                                   7   personal knowledge.” Id. “Second, those statements which are reported by confidential witnesses

                                   8   with sufficient reliability and personal knowledge must themselves be indicative of” falsity. Id.

                                   9              Defendants challenge the CWs under both Zucco prongs. First, Defendants argue that the

                                  10   accounts provided by four of Plaintiff’s confidential witnesses (CWs 3, 4, 6, and 7) lack reliability

                                  11   and indicia of personal knowledge. See Mot. at 10–12. Second, Defendants claim that “none of the

                                  12   CW statements are indicative of falsity.” Mot at 12 (emphasis in original). The Court addresses
Northern District of California
 United States District Court




                                  13   each Zucco prong in turn.

                                  14                     i. Zucco Prong One: four of the CWs lack reliability and personal
                                                            knowledge.
                                  15
                                                  Defendants challenge CW3, CW4, CW6, and CW7 on three overlapping grounds. First,
                                  16
                                       Defendants challenge many of CW3 and CW7’s statements as unreliable hearsay. Second,
                                  17
                                       Defendants challenge CW4 and CW7 on the ground that neither worked on the Nike project.
                                  18
                                       Lastly, Defendants challenge the four CWs for failing “to provide the requisite ‘specific[ity] in
                                  19
                                       time, context, and details’ for their statements to be considered reliable.” Mot. at 11–12 (quoting
                                  20
                                       Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1208 (9th Cir. 2016)). The Court addresses each ground
                                  21
                                       in turn.
                                  22
                                                  First, “vague hearsay [] is not enough to satisfy [the Ninth Circuit’s] reliability standard.”
                                  23
                                       Zucco, 552 F.3d at 997; see, e.g., In re Pivotal Sec. Litig., 2020 WL 4193384, at *13 (rejecting CW
                                  24
                                       who “confirmed hearing [from an unnamed source] the customers did not want [defendant]’s new
                                  25
                                       product”). Here, CW3 and CW7’s statements rely on vague hearsay. CW3—a Human Resources
                                  26
                                       Generalist who left Flex in October 2017 (a year before the class period ended)—states that
                                  27

                                  28                                                        18
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 19 of 31




                                   1   unnamed “colleagues in engineering and other departments” told her “that Nike had planned to

                                   2   accept 5% returns but in reality Flex was generating 15–20% returns.” AC ¶¶ 43, 75, 86. CW7—a

                                   3   former Regional Senior Finance Director located in Austin, Texas—states that she “heard from her

                                   4   colleagues in Guadalajara that there were continuous delays at the Guadalajara factory and that

                                   5   Flex was initially behind on the Nike contract, but as time passed they began telling her that the

                                   6   Nike project was ‘a mess.’” AC ¶¶ 55, 73.

                                   7          CW3 and CW7 fail to (1) specify who gave them this alleged information; (2) provide

                                   8   dates or details of the discussions; and (3) explain how these colleagues knew the information. The

                                   9   Ninth Circuit rejected CWs in Zucco for similar reasons. Specifically, the Zucco Court affirmed

                                  10   the dismissal of CW allegations that lacked specific dates; were based on “hearsay statements

                                  11   from anonymous finance personnel”; or used vague language like “improperly.” Zucco, 552 F.3d

                                  12   at 996. Similarly, courts in this district reject CW allegations based on hearsay where the CWs fail
Northern District of California
 United States District Court




                                  13   to “provide[] any context surrounding when, why, or how these individuals provided [the] CW[]

                                  14   with information.” Costabile v. Natus Med. Inc., 293 F. Supp. 3d 994, 1010 (N.D. Cal. 2018).

                                  15          In response, Plaintiff argues that CW3 and CW7 in fact have personal knowledge of the

                                  16   Statements’ falsity. That alleged knowledge fails to support the reliability of the CWs’ specific

                                  17   allegations, however. CW3 attended “weekly meetings . . . that detailed the production problems

                                  18   with the Nike products and the number of products that were being rejected by Nike.” Opp’n at 8–

                                  19   9 (quoting AC ¶ 43). Yet CW3 conspicuously fails to state that these meetings described missed

                                  20   projections. CW3’s only basis for missed projections is hearsay from unnamed sources. For

                                  21   instance, the basis for CW3’s allegation “that Nike had planned to accept 5% returns but in reality

                                  22   Flex was generating 15–20% returns” is “colleagues in engineering and other departments”—not

                                  23   the weekly meetings for which CW3 had personal knowledge. AC ¶ 75.

                                  24          Similarly, CW7 merely (1) described Flex’s “method of forecasting [profitability] for each

                                  25   of its clients”; and (2) recalled that Defendant McNamara visited Austin, Texas and gave speeches

                                  26   about Nike. See Opp’n at 9 (citing AC ¶¶ 47, 55, 68, 73). CW7 failed to link her generalized

                                  27   description of Flex’s forecasting process to any personal knowledge about Nike-specific forecasts.

                                  28                                                    19
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 20 of 31




                                   1   Nor does CW7 allege that she had personal knowledge of Nike missing forecasts. Thus, CW3 and

                                   2   CW7 fail Zucco’s first prong because their statements rely on “vague hearsay.” Zucco, 552 F.3d at

                                   3   997.

                                   4          Second, CW4 and CW7 are unreliable because they never even worked on the Nike

                                   5   project. AC ¶¶ 44, 47. A court in this district has held—and the Ninth Circuit has affirmed—that

                                   6   CWs are unreliable if plaintiff fails to state that CWs “were connected to” defendant’s allegedly

                                   7   fraudulent project. Applestein v. Medivation, Inc., 861 F. Supp. 2d 1030, 1037 (N.D. Cal.

                                   8   2012), aff’d, 561 F. App’x 598 (9th Cir. 2014) (affirming on similar ground). Plaintiff’s contrary

                                   9   argument is “CW4 knew about the Nike project and its importance” and “CW7 heard McNamara

                                  10   speak both in person and on internal videoconferences, of the Nike contract’s importance.” Opp’n

                                  11   at 10. Yet understanding that a project is important is not the same as having firsthand knowledge

                                  12   that Defendants made false statements. See, e.g., McGovney v. Aerohive Networks, Inc., No. 18-
Northern District of California
 United States District Court




                                  13   CV-00435-LHK, 2019 WL 8137143, at *14 (N.D. Cal. Aug. 7, 2019) (“CW testimony should not

                                  14   be based on ‘secondhand information[.]’” (quoting Zucco, 552 F.3d at 996)).

                                  15          Lastly, Defendants argue that CW3, CW4, CW6, and CW7 “lack the ‘specificity in time,

                                  16   context, and details’ that courts have frequently required as indicia of reliability.” Inchen Huang v.

                                  17   Higgins, No. 17-CV-04830-JST, 2019 WL 1245136, at *7 (N.D. Cal. Mar. 18, 2019) (quoting

                                  18   Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1208 (9th Cir. 2016)). The Court agrees. As just detailed

                                  19   above, CWs 3, 4, and 7 are unreliably vague.

                                  20          Similarly, CW6 lacks reliable specificity in her statements and time employed at Flex. For

                                  21   instance, CW6 asserts that Flex tracked “the number of shoes manufactured each day . . . the

                                  22   metrics were not critical but in mid-2017 the Company began to see the metrics were not being

                                  23   met.” AC ¶ 76 (emphasis added). CW6 thus fails to allege what the “critical” metrics were and

                                  24   fails to quantify the missed metrics that the Company had just “began to see.” Id. CW6 also omits

                                  25   whether the metrics improved. Indeed, CW6 left the company in April 2018. AC ¶ 46. CW6’s

                                  26   departure was six months before the class period ended, about a month before Defendant Kessel

                                  27   made Statement 14, and shortly before or after Defendant McNamara made Statement 13. This

                                  28                                                     20
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                           Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 21 of 31




                                   1   timing mismatch gives the Court “basis to question aspects of CW[6]’s claimed knowledge and

                                   2   h[er] effort to impute scienter to the defendants.” Nguyen v. Endologix, Inc., 962 F.3d 405, 416

                                   3   (9th Cir. 2020).

                                   4           Accordingly, CW3, CW4, CW6, and CW7 fail the first prong of the Zucco test for

                                   5   assessing CWs in securities cases. Even so, the Court proceeds to consider the second prong of the

                                   6   framework: whether the statements attributed to the CWs are “themselves [] indicative of” falsity.

                                   7   Zucco, 552 F.3d at 995

                                   8                  ii. Zucco Prong Two: the CWs’ statements are not indicative of falsity.

                                   9           Zucco’s second prong requires that “statements which are reported by confidential

                                  10   witnesses with sufficient reliability and personal knowledge must themselves be indicative of”

                                  11   falsity. Zucco, 552 F.3d at 995. Previously, the Court held that the CWs’ statements were not

                                  12   indicative of the falsity of Defendants’ Statements about profitability projections (Statements 1, 6,
Northern District of California
 United States District Court




                                  13   7, 8, 11, and 14, a.k.a. “profitability Statements”). Specifically, the Court held that CW1, CW2,

                                  14   and CW5 plausibly described only operational difficulties, not missed profitability projections. See

                                  15   Order at 29–30 (CW1), 30 (CW2), 30–32 (CW5 and other grounds for CWs’ insufficiency). As for

                                  16   the other CWs, the Court did not consider their statements because those CWs failed Zucco’s first

                                  17   prong. See id. at 25 (CW6), 25–27 (CW3 and CW4). 4

                                  18           Thus, the Court dismissed Plaintiff’s claims against the profitability Statements and

                                  19   instructed Plaintiff “to more clearly tie the allegations of the CWs to Flex’s ability to achieve

                                  20   profitability as to the Nike contract.” Order at 32 (emphasis in original). Profitability projections,

                                  21   the Court explained, depended on more than smooth operations. “[P]rofitability projections also

                                  22
                                       4 Plaintiffs claim that “[t]he Court upheld CW1, CW2, and CW5’s statements as indicative of
                                  23
                                       falsity as to [non-profitability] statements 6, 7, 8, 19 and 20 (current misstatements 2, 3, 4, 12 and
                                  24   13).” Opp’n at 11. Not so. The Court simply held that the three CWs’ statements “are not
                                       ‘themselves [] indicative of’ falsity as to profitability projections” challenged by Plaintiffs. Order
                                  25
                                       at 29. To the extent the Court also analyzed whether the three CWs’ statements indicated the
                                  26   falsity of non-profitability Statements, the Court held that the CWs’ statements failed to suggest
                                       falsity. See Order at 33 (“Again, Plaintiff merely relies on the alleged operational problems
                                  27
                                       described by the CWs as evidence of this statement’s falsity.”).
                                  28                                                       21
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 22 of 31




                                   1   necessarily depended on [1] the price that Nike paid Flex for shoes across the relevant period,

                                   2   which may have varied as Flex expanded production lines and produced new Nike designs, as well

                                   3   as [2] the costs Flex bore for shoe production, which may have also varied as Flex changed

                                   4   facilities and increased scale.” Order at 31 (emphasis added). Yet “[t]he CWs and the complaint

                                   5   [were] utterly silent as to these other determinants of the Nike contract’s profitability for Flex.” Id.

                                   6          The Amended Complaint is again silent as to other determinants of the Nike contract’s

                                   7   profitability for Flex. Again, none of the CWs’ statements are indicative of the falsity of the

                                   8   profitability Statements.

                                   9          As to CW1, CW2, and CW5, the Court had held that their statements were not indicative

                                  10   of falsity. See Order at 28–32. Yet Plaintiff repleads those CWs’ same statements without more

                                  11   information about or from the CWs. See AC ¶¶ 41, 42, 45, 71, 74, 75, 77, 82–84, 86–88, 106.

                                  12   Thus, CW1, CW2, and CW5 are still not indicative of falsity.
Northern District of California
 United States District Court




                                  13          As for the four remaining CWs, their statements only describe operational difficulties, not

                                  14   the pricing and cost information outlined in the Court’s prior order. Specifically:

                                  15      •   CW3 alleges that (1) Nike shoes manufactured by Flex were being returned three- to four-
                                              times more frequently than Nike expected, see AC ¶¶ 75, 86; and (2) Flex hired
                                  16
                                              inexperienced personnel at its shoe factory. See id. ¶ 88.
                                  17
                                          •   CW4 alleges that the Nike contract was “behind from the get-go.” Id. ¶ 72. By “behind,”
                                  18          CW4 alleges that “Flex was experiencing operational issues in the [shoe] factory in terms
                                              of quality and quantity output.” Id.
                                  19
                                          •   CW6 alleges that Flex tracked the number of shoes manufactured each day, and “in mid-
                                  20
                                              2017 the Company began to see the metrics were not being met.” Id. ¶ 76. “[T]he metrics
                                  21          were not critical.” Id. Even so, “meetings were held with executives,” including
                                              Defendants McNamara and Dennison, “to discuss and remedy this.” Id.
                                  22
                                          •   CW7 alleges that “she heard from her colleagues in Guadalajara that there were continuous
                                  23
                                              delays at the Guadalajara [shoe] factory.” Id. ¶ 73. CW7 also allegedly heard from her
                                  24          colleagues that “Flex had tried unsuccessfully to hire experienced personnel but the factory
                                              was predominantly staffed with individuals with no shoe manufacturing experience.” Id. ¶
                                  25
                                              89.
                                  26
                                       All these statements merely allege operational difficulties faced by Flex. As the Ninth Circuit has
                                  27

                                  28                                                     22
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 23 of 31




                                   1   explained, allegations about “serious operational problems” in a new business “do not meet the

                                   2   level of specificity required by the PSLRA and [Ninth Circuit] caselaw.” Ronconi v. Larkin, 253

                                   3   F.3d 423, 434 (9th Cir. 2001). The Ninth Circuit’s rationale sounds in common sense: “Problems

                                   4   and difficulties are the daily work of business people. That they exist does not make a lie.” Id.;

                                   5   accord Weiss v. Amkor Tech., Inc., 527 F. Supp. 2d 938, 954 (D. Ariz. 2007) (holding same and

                                   6   collecting cases).

                                   7          Here too, the CWs describe difficulties arising from Flex’s expansion into a new business:

                                   8   shoe manufacturing. That these difficulties exist fails to indicate that Defendants’ Statements about

                                   9   future profitability were false at the time Defendants made them. Nor do the difficulties quantify

                                  10   “the price that Nike paid Flex for shoes across the relevant period” or “the costs Flex bore for shoe

                                  11   production” over time. Order at 31. Indeed, Plaintiff candidly concedes that “Plaintiff [has] failed

                                  12   to allege the price Nike paid for shoes or Flex’s exact production costs, or the ‘variables’ that
Northern District of California
 United States District Court




                                  13   could have impacted profitability.” Opp’n at 14.

                                  14          Plaintiff tries to minimize the missing allegations in three ways. First, Plaintiff argues that

                                  15   “[t]here are an infinite number of variables that Defendants can point to that may have impacted

                                  16   Flex’s profitability.” Id. (emphasis in original). Second, Plaintiff argues that the CWs’ statements

                                  17   show that Flex “miss[ed] badly on two critical variables . . . [1] the number of shoes sold and [2]

                                  18   the increased costs of scrap and materials problems.” Id. Third, Plaintiff adds CW7, who states

                                  19   that as a general matter, Defendants “closely tracked profitability and breakeven on their

                                  20   contracts.” AC ¶ 68. The implication of Defendants’ profitability tracking, Plaintiff claims, is that

                                  21   Defendants knew that the Nike contract would be unprofitable at the time Defendants made the

                                  22   profitability Statements. See Opp’n at 12.

                                  23          None of Plaintiff’s arguments is persuasive. The Court addresses each in turn. First,

                                  24   profitability is not the function of “an infinite number of variables.” Rather, profitability ultimately

                                  25   equals revenue minus costs. Thus, the Court instructed Plaintiff “to more clearly tie the allegations

                                  26   of the CWs to Flex’s ability to achieve profitability” by pleading particular allegations about the

                                  27   “price that Nike paid Flex” (revenue) and “the costs Flex bore for shoe production” (costs). Order

                                  28                                                      23
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 24 of 31




                                   1   at 32 (emphasis in original). Yet Plaintiff again alleged operational problems alone. These

                                   2   problems are not enough to indicate falsity, because “[a] company could experience ‘serious

                                   3   operational problems,’ ‘substantial difficulties,’ and ‘difficult problems’ and still have increasing

                                   4   revenues” or decreasing costs. Ronconi, 253 F.3d at 434. Similarly, Flex could have sold fewer

                                   5   shoes than expected while still realizing profitability through lower costs, higher prices, or a

                                   6   margin of safety built into profitability projections. See, e.g., Brodsky v. Yahoo! Inc., 630 F. Supp.

                                   7   2d 1104, 1116 (N.D. Cal. 2009) (holding that witness testimony did not show falsity because

                                   8   “[h]earing at a meeting that revenue forecasts will not be reached is not equivalent to knowing that

                                   9   [the company] misstated its revenues”).

                                  10           Second, Plaintiff fails to actually allege “increased costs of scrap and materials problems.”

                                  11   Opp’n at 14. Plaintiff’s opposition mischaracterizes the CWs’ statements. The CWs never even use

                                  12   the word “costs.” At most, the CWs state that shoes manufactured by Flex were being returned
Northern District of California
 United States District Court




                                  13   three- to four-times more frequently than Nike expected. See, e.g., AC ¶ 75 (“Flex was generating

                                  14   15–20% returns”); ¶ 86 (“it was not what Nike expected”). Yet when the CWs discuss Flex’s

                                  15   internal return projections, the CWs do not allege that the projections were missed. The CWs

                                  16   simply state that a weekly presentation “detailed . . . the number of products that were being

                                  17   rejected by Nike.” AC ¶ 75. In other words, Flex could have projected that Nike’s expectations

                                  18   were unrealistic but still left room for profitability.

                                  19           Third, CW7’s general allegation that Defendants’ “closely tracked profitability and

                                  20   breakeven on their contracts” fails to suggest that Defendants’ profitability Statements were false,

                                  21   let alone knowingly false. AC ¶ 68. “The fact that a prediction proves to be wrong in hindsight

                                  22   does not render the statement untrue when made.” In re Verifone Sec. Litig., 11 F.3d 865, 871 (9th

                                  23   Cir. 1993). CW7 does not allege the Defendants’ tracking methods predicted that the Nike project

                                  24   would fail. Nor does CW7 allege that Defendants’ made Statements that contradicted Defendants’

                                  25   internal tracking.

                                  26           Regardless, Defendants in fact disclosed increased costs for the Nike project on July 27,

                                  27   2017. Ryan Decl., Ex. 5, ECF No. 142-5 (transcript of earnings call for fiscal quarter ended June

                                  28                                                       24
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 25 of 31




                                   1   30, 2017). This disclosure came from Defendant McNamara (Chief Executive Officer) and

                                   2   Defendant Collier (Chief Financial Officer) in both prepared remarks and answers to questions

                                   3   from analysts. For instance:

                                   4      •   In prepared remarks, Defendant Collier disclosed that during the quarter, “we saw elevated
                                              levels of costs to support our strategic partnership with Nike.” Id. at 4.
                                   5
                                          •   During Q&A with analysts, Defendant McNamara responded to a question about Nike
                                   6
                                              costs and how investors should think about margin forecasts. CEO McNamara stated “We
                                   7          have to ramp 1 million square feet with like 8,000 people and it’s – all I can say is when
                                              you put all that into one system over the course of the year, it’s going to take time to move
                                   8
                                              out. And I would just say it’s complicated. And our ability to precisely forecast exactly
                                   9          those costs, it’s hard.” Id. at 13.
                                  10      •   During Q&A with analysts, Defendant Collier disclosed that overall net income across
                                              Flex would “be down modestly.” The “big driver” of that decrease “is the investment cycle
                                  11
                                              as we’re absorbing the significant losses, as we ramp the Nike initiative.” Id. at 18.
                                  12
Northern District of California




                                       These disclosures are another reason why the CWs’ statements are not indicative of the falsity of
 United States District Court




                                  13
                                       Defendants’ profitability Statements with the possible exception of Statement 1, which predated
                                  14
                                       the July 27, 2017 earnings call. See App’x A at 1 (quoting Statement 1, which was Defendant
                                  15
                                       Collier “anticipat[ing] and see[ing] profitability being achieved in Q4 next year . . . .”). “Plaintiff
                                  16
                                       ‘must demonstrate that a particular statement, when read in light of all the information then
                                  17
                                       available to the market, or a failure to disclose particular information, conveyed a false or
                                  18
                                       misleading impression.’” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1409 (9th Cir. 1996) (quoting
                                  19
                                       In re Convergent Techs. Sec. Litig., 948 F.2d 507, 512 (9th Cir. 1991), as amended on denial of
                                  20
                                       reh’g (Dec. 6, 1991)); see AC ¶¶ 250–54 (pleading fraud-on-the-market theory). Here, all the
                                  21
                                       profitability Statements except Statement 1 postdate the July 27, 2017 earnings call. Thus, as of at
                                  22
                                       least July 27, 2017, the market was already aware of rising costs, uncertainty in forecasts, and
                                  23
                                       “significant losses” in the Nike contract. See Ryan Decl., Ex. 5 at 4, 13, 18.
                                  24
                                              In short, the Court concludes that none of the CWs’ statements are indicative of falsity as
                                  25
                                       to the profitability Statements (Statements 1, 6–8, 11, and 14). Accordingly, the CWs’ statements
                                  26
                                       do not survive the PSLRA pleading standard as to the falsity of these alleged misrepresentations.
                                  27

                                  28                                                      25
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 26 of 31




                                   1   Plaintiff points to no other allegations in the Amended Complaint that indicate the falsity of the

                                   2   profitability Statements. See Opp’n at 14–15 (discussing profitability Statements). Accordingly,

                                   3   the Court GRANTS Defendants’ motion to dismiss to the extent Plaintiff’s claim under section

                                   4   10(b) and Rule 10b-5 challenges Statements 1, 6, 7, 8, 11, and 14.

                                   5               b. Plaintiff also fails to adequately plead that the other, non-profitability
                                                      Statements (Statements 2–5, 9, 10, 12, and 13) are false.
                                   6
                                                Plaintiff also challenges Statements 2–5, 9, 10, 12, and 13 (“other Statements”). As with
                                   7
                                       the profitability Statements though, Plaintiff fails to plead particularized facts that the other
                                   8
                                       Statements are false. See In re Rigel Pharmaceuticals, Inc. Sec. Litig., 697 F.3d at 877 (holding
                                   9
                                       that the PSLRA “requir[es] plaintiffs to state with particularity both the facts constituting the
                                  10
                                       alleged violation and the facts evidencing scienter.”). Instead, Plaintiff repeats many of the same
                                  11
                                       allegations that the Court had held insufficient in its prior Order. The Court addresses each of the
                                  12
Northern District of California




                                       other Statements below.
 United States District Court




                                  13
                                                Statements 2 and 3 were statements by Defendant McNamara on an April 27, 2017
                                  14
                                       earnings call. Defendant McNamara stated that Flex was “accelerating our investments in Nike on
                                  15
                                       the back of early automation successes . . . . We’re starting to get early successes around some of
                                  16
                                       the design engagements that we’re having [with Nike] about reinventing how design actually
                                  17
                                       occurs, some of the new technologies of the shoes, and even into the automation projects that
                                  18
                                       we’re seeing.” App’x A at 1 (Plaintiff’s original emphasis on allegedly false statements). Plaintiff
                                  19
                                       argues that “[m]ultiple CW allegations, including new allegations from CWs 3, 4, 6, and 7 not
                                  20
                                       previously considered by the Court, demonstrate that Flex was not experiencing ‘early automation
                                  21
                                       successes’ or ‘early successes around . . . design engagements.’” Opp’n at 16 (quoting Statements
                                  22
                                       2, 3).
                                  23
                                                Not so. The Court’s prior holding on Statements 2 and 3 (formerly Statements 6 and 7)
                                  24
                                       shows why. The Court dismissed Plaintiff’s claims against Statements 2 and 3 and held that “the
                                  25
                                       mere existence of operational problems does not mean that Defendants could not simultaneously
                                  26
                                       experience any ‘early successes.’” Order at 33. Here, Plaintiff again pleads “the mere existence of
                                  27

                                  28                                                      26
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 27 of 31




                                   1   operational problems,” as detailed above in the Court’s analysis of new allegations by CW3, CW4,

                                   2   CW6, and CW7. See Section III-A-2-a-ii, supra. Allegations about “serious operational problems”

                                   3   in a new business “do not meet the level of specificity required by the PSLRA and [Ninth Circuit]

                                   4   caselaw.” Ronconi, 253 F.3d at 434.

                                   5          In fact, some CW allegations support the veracity of Statements 2 and 3. For instance,

                                   6   “CW6 confirmed that in 2016 and 2017, the metrics were not critical but in mid-2017 the

                                   7   Company began to see the metrics were not being met.” AC ¶ 76 (emphasis added). Similarly,

                                   8   “CW1 specifically recalled that by May 2017, Flex did not meet Nike’s projections.” Id. ¶ 75.

                                   9   CW6 and CW1 thus allege that Flex actually met its metrics until at least mid-2017. Statements 2

                                  10   and 3 were made on the April 27, 2017 earnings call about the fiscal quarter that ended March 31,

                                  11   2017. See Ryan Decl., Ex. 3, ECF No. 142-3 (call transcript). Thus, CW6 and CW1’s allegations

                                  12   support statements that Flex had “early automation successes” and “starting to get early successes
Northern District of California
 United States District Court




                                  13   around . . . design engagements” through March 31, 2017, if not April 27, 2017. Only in “mid-

                                  14   2017” did Flex “beg[i]n to see” that it was missing metrics in a “not critical” way. AC ¶ 76.

                                  15          On the same April 27, 2017 earnings call, Defendant Collier made Statement 4. Defendant

                                  16   Collier stated that, as to “the relationship with Nike,” Flex was “completely aligned with the

                                  17   production curve.” App’x A at 1 (Plaintiff’s original emphasis on allegedly false statements).

                                  18   Plaintiff’s challenge to Statement 4 fails for the same reason it did before. Now, as then, “Plaintiff

                                  19   merely relies on the alleged operational problems described by the CWs as evidence of this

                                  20   [S]tatement’s falsity. However, CW1 stated that Plaintiff only failed to meet Nike’s projections ‘by

                                  21   May 2017,’ seemingly in the month following the delivery of [Statement 4].” Order at 33 (quoting

                                  22   former Compl. ¶ 150, now AC ¶ 135). Confirming CW1’s timing is CW6’s statement that only in

                                  23   “mid-2017” did Flex “beg[i]n to see” that it was missing metrics. AC ¶ 76.

                                  24          Statement 5 is a non-actionable statement of corporate optimism that Plaintiff has

                                  25   improperly re-alleged. See Section III-A-1, supra. As recounted above, Statement 5 was Defendant

                                  26   Dennison’s statement that “we’ve got real commits. We have to drive significant volume, which

                                  27   we’re doing today. This has been a great solution for us, a great story for us.” App’x A at 3.

                                  28                                                     27
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 28 of 31




                                   1             Statement 9 was made by Defendant Collier on December 4, 2017 at an investor

                                   2   conference. An analyst asked Defendant Collier about Flex’s new Guadalajara factory (which Flex

                                   3   had opened in October 2017, AC ¶ 21) and how the factory “tie[d] [] into the goal of reaching

                                   4   breakeven with the Nike relationship exiting the fiscal year.” Ryan Decl., Ex. 6, ECF No. 142-6

                                   5   (conference transcript). Defendant Collier responded “[w]e’re well on our way, we’re 30 days plus

                                   6   into the new operation. We see multiple signs of the accelerated scaling effects.” App’x A at 5

                                   7   (Plaintiff’s emphasis). Plaintiff claims that AC ¶¶ 105–07 show that “operational problems and

                                   8   inability to meet production targets continued to plague the Nike contract even after moving into

                                   9   the new Guadalajara manufacturing facility.” Opp’n at 16. Based on these alleged operational

                                  10   problems, Plaintiff claims that Statement 9 was false.

                                  11             The Court disagrees for two reasons. First, seeing “multiple signs of accelerated scaling

                                  12   effects” is not inconsistent with also seeing “manufacturing issues and problems” at a new factory.
Northern District of California
 United States District Court




                                  13   AC ¶¶ 105–07. A new factory can scale imperfectly but scale nonetheless. Second, the CWs

                                  14   themselves discuss “multiple signs of accelerated scaling.” “Specifically, CW6 stated there were

                                  15   only two lines of production, but with the completion of a new building on the campus, this grew

                                  16   to six or seven lines.” AC ¶ 106; accord id. ¶ 107 (stating same). Thus, Plaintiff fails to plead

                                  17   particularized facts that indicate the falsity of Statement 9.

                                  18             Statement 10 was made by Defendant McNamara on the January 25, 2018 earnings call for

                                  19   the fiscal quarter ended December 31, 2017. See Ryan Decl., Ex. 7, ECF No. 142-7 (call

                                  20   transcript). In prepared remarks, Defendant McNamara discussed Flex’s move to the Guadalajara

                                  21   factory in October 2017. Defendant McNamara stated “[t]his move improved efficiency and helped

                                  22   reduce operating losses in line with expectations.” App’x A at 6 (Plaintiff’s emphasis). Plaintiff

                                  23   argues that Statement 10 is false “[f]or the same reason” Statements 5 and 9 are false. Specifically,

                                  24   Plaintiff argues Statement 10 is false because “operational issues (and the extent of the issues)

                                  25   persisted before and after the move into the new facility, regardless of the number of operating

                                  26   lines.”

                                  27             Plaintiff’s challenge to Statement 10 falls with Plaintiff’s challenge to Statements 5 and 9.

                                  28                                                       28
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 29 of 31




                                   1   Statement 10, like Statements 5 and 9, was not that the Guadalajara factory lacked operational

                                   2   issues. Rather, Statement 10 was that the Guadalajara factory “improved efficiency and helped

                                   3   reduce operating losses in line with expectations.” App’x A at 6. Nothing in the Amended

                                   4   Complaint suggests that the Guadalajara factory failed to improve certain metrics despite

                                   5   operating imperfectly. To the contrary, the Amended Complaint suggests that the Guadalajara

                                   6   factory improved efficiency by consolidating Nike manufacturing into one custom factory and

                                   7   increasing lines of production. See, e.g., AC ¶ 105 (factory increased lines of production from one

                                   8   or two to six or seven).

                                   9          Statements 12 and 13 were made by Defendant McNamara on the April 26, 2018 earnings

                                  10   call for the fiscal quarter and year ended March 31, 2018. In prepared remarks, Defendant

                                  11   McNamara stated that “Nike has released a full set of products designed for our automation

                                  12   system, which is now beginning to ramp in mass production.” Ryan Decl., Ex. 8 at 7, ECF No.
Northern District of California
 United States District Court




                                  13   142-8 (call transcript; Statement 13). Then an analyst asked if Flex could “be a bit more explicit

                                  14   about whether or not the company has identified the steps that it needs to take to get Nike to

                                  15   profitability.” Ryan Decl., Ex. 8 at 17, ECF No. 142-8 (call transcript). Defendant McNamara

                                  16   stated “[t]he key to Nike is to have design content – shoe content that’s designed to run on a highly

                                  17   automated line. The highly automated line that’s turned on, the content has been developed, and it

                                  18   just needs to ramp. So this is the key thing we need. We don’t need any more optimizations of a

                                  19   factory. We have good factory flow. We just need the right content to run.” App’x A at 7 (Statement

                                  20   12). Plaintiff alleges that Statements 12 and 13 were false because they “omitted the severe

                                  21   operational problems that caused Flex to miss its contractual production metrics.” Opp’n at 16.

                                  22          Yet the Court squarely rejected Plaintiff’s same argument in the prior Order. The Court

                                  23   explained that products were truly “beginning to ramp,” and that design content being “the key

                                  24   thing” did not exclude other pressures on profitability. The Court held:

                                  25          Defendant McNamara only said that “the key thing” Flex needed as of April 26,
                                              2018, was new design content from Nike. This is plainly distinct from saying that
                                  26
                                              new design content was the only thing Flex needed to achieve profitability as to the
                                  27          Nike contract. Plaintiff provides no particularized allegations to the contrary.

                                  28                                                    29
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                        Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 30 of 31




                                               Moreover, Plaintiff provides no evidence that the aforementioned Nike products
                                   1
                                               were not “beginning to ramp in mass production” as of April 26, 2018. On the
                                   2           contrary, at that time, the complaint alleges that the new Guadalajara factory had
                                               opened and Flex’s lines of production for Nike allegedly increased in number.
                                   3
                                       Order at 33–34 (citing Compl. ¶ 103, now AC ¶ 106).
                                   4
                                               Underscoring the Court’s prior holding are other statements by Defendant McNamara on
                                   5
                                       the same earnings call. In those statements, Defendant McNamara disclosed sweeping risks to the
                                   6
                                       viability of the Nike contract. Defendant McNamara stated, “the whole concept of automation is
                                   7
                                       you can’t do automation[.] [Y]ou have to do design for automation. So it’s not something we
                                   8
                                       control entirely . . . . [Shoes] was an entire new product category and we’re very new to it. We
                                   9
                                       always felt this would be a decade-long kind of implementation and commitment.” Ryan Decl.,
                                  10
                                       Ex. 8 at 9. Thus, Plaintiff unsuccessfully makes the same argument against Statement 12 that
                                  11
                                       Plaintiff did before.
                                  12
Northern District of California
 United States District Court




                                               In sum, Plaintiff fails to plead the falsity of Statements 2–5, 9, 10, 12, and 13 with
                                  13
                                       sufficient particularity under the PSLRA. Accordingly, the Court GRANTS Defendants’ motion to
                                  14
                                       dismiss to the extent Plaintiff’s claim under section 10(b) and Rule 10b-5 challenges statements 2–
                                  15
                                       5, 9, 10, 12, and 13. All told, the Court concludes that Plaintiff has failed to adequately allege that
                                  16
                                       any of the Statements are false or misleading under the PSLRA.
                                  17
                                               B. Plaintiff’s derivative claim under Section 20(a) of the Exchange Act falls with
                                  18              Plaintiff’s claim under Section 10(b) of the Exchange Act and Rule 10b-5.
                                  19           Congress has established liability in § 20(a) for “[e]very person who, directly or indirectly,
                                  20   controls any person liable” for violations of the securities laws. 15 U.S.C. § 78t(a). To prove a
                                  21   prima facie case under § 20(a), a plaintiff must prove: (1) “a primary violation of federal securities
                                  22   law”; and (2) “that the defendant exercised actual power or control over the primary violator.”
                                  23   Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000). Because Plaintiff has failed to
                                  24   plead a primary securities law violation, Plaintiff has also failed to plead a violation of Section
                                  25   20(a). See In re Cutera, 610 F.3d at 1113 n.6 (“Because the § 10(b) claims were properly
                                  26   dismissed, the § 20(a) claims were also properly dismissed.”). Thus, Defendants’ motion to
                                  27   dismiss Plaintiff’s claim under Sections 20(a) is also GRANTED.
                                  28                                                     30
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
                                         Case 5:18-cv-02706-LHK Document 152 Filed 12/10/20 Page 31 of 31




                                   1           Accordingly, the Court dismisses the Amended Complaint in its entirety. Moreover,

                                   2   because the grounds for dismissal here were among the many deficiencies identified in the Court’s

                                   3   prior Order—and that Order had warned that “failure to cure the deficiencies addressed in this

                                   4   Order[] will result in dismissal of Plaintiff’s claims with prejudice”—the Court dismisses the

                                   5   Amended Complaint with prejudice. Order at 37. Granting leave to amend would be futile because

                                   6   nothing suggests that another complaint, which would be the fifth in this case, could cure all the

                                   7   defects identified in the prior Order and this one. See Leadsinger, Inc., 512 F.3d at 532; see also,

                                   8   e.g., Curry v. Yelp Inc., 875 F.3d 1219, 1228 (9th Cir. 2017) (affirming dismissal with prejudice of

                                   9   securities suit where the district court “pointed out deficiencies in Plaintiffs’ pleadings” in a prior

                                  10   order). Indeed, Plaintiff does not dispute Defendant’s argument that the Amended Complaint, if

                                  11   dismissed, should be dismissed with prejudice. See Mot. at 25 (arguing that the AC should be

                                  12   dismissed with prejudice); Reply at 15 (“Plaintiff does not even request leave to amend,
Northern District of California
 United States District Court




                                  13   acknowledging that it can do nothing further to fix the deficiencies and that amendment would be

                                  14   futile.”).

                                  15   IV.     CONCLUSION

                                  16           For the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s Amended

                                  17   Consolidated Class Action Complaint in its entirety is GRANTED with prejudice.

                                  18   IT IS SO ORDERED.

                                  19
                                  20   Dated: December 10, 2020

                                  21                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      31
                                       Case No. 18-CV-02706-LHK
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
